EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims, Specification Amendment, and Remarks filed on October 22, 2021, after Notice of Allowance (mailed on September 15, 2021).
2.	Claims 1-45 are pending in the case; Claims 1, 16, and 17 are independent claims; Claims 18-45 are new claims.

3.	The Specification Amendment removing the priority claim to U.S. Provisional Application No. 62/822,942 has been entered (see Non-Final Rejection mailed on March 3, 2021, § Priority). 


Allowable Subject Matter
4.	Claims 1-45 are allowed.
As indicated in the Remarks filed on October 22, 2021, new Claims 18-45 correspond to dependent claims 2-15, respectively, and are thus allowable for the same reasons as indicated in the Notice of Allowance mailed on September 15, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179